Citation Nr: 1641706	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for bilateral deep vein thrombosis (DVT) of the lower extremities.

2.  Entitlement to service connection for bilateral orchiectomies, to include as secondary to service-connected bilateral deep vein thrombosis of the lower extremities.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend, A.O.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In March 2011, the Veteran and his friend testified at the RO in St. Petersburg before a Veterans Law Judge.  A transcript of that proceeding is of record.  In September 2016, the Veteran was notified that the Veterans Law Judge that held the March 2011 hearing is no longer at the Board.  He was informed that he had 30 days to respond to the letter, and if he did not respond within 30 days, the Board would assume that he did not want another hearing and proceed accordingly.  The Veteran did not respond to this letter and, as such, the Board will proceed.

In October 2011, the Board granted service connection for pulmonary emboli and restored a 50 percent disability rating for bilateral DVT of the lower extremities.  The Board remanded the issues of service connection for an acquired psychiatric disorder and bilateral orchiectomies, as well as an increased rating for bilateral DVT of the lower extremities and entitlement to a total disability rating due to individual unemployability (TDIU).

In April 2013, the Board again remanded the issues of service connection for an acquired psychiatric disorder and bilateral orchiectomies, as well as an increased rating for bilateral DVT of the lower extremities and entitlement to a TDIU.

Further, while the Board remanded the issues of service connection for an acquired psychiatric disorder and a total disability rating due to individual unemployability (TDIU), the RO granted service connection for depressive disorder and a TDIU in a July 2015 rating decision.  As this represents a complete award of the benefits sought with respect to those matters, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

As a final preliminary matter, in a December 2014 submission, the Veteran's attorney withdrew his representation.  The Veteran acknowledged the withdrawal in a December 2014 statement.  Thus, he is unrepresented before the Board.


FINDINGS OF FACT

1.  As a result of bilateral DVT of the lower extremities, the Veteran experiences persistent edema, stasis pigmentation and persistent ulceration in both extremities; no massive board-like edema with constant pain at rest has been shown.

2.  The evidence is in relative equipoise as to whether status post bilateral orchiectomies are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for separate 60 percent ratings for each lower extremity, and no more, for bilateral DVT of the lower extremities are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7121 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a grant of service connection for status post bilateral orchiectomies are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

At the outset, as the Board is granting service connection for bilateral orchiectomies, there is no prejudice as to any failure to notify or assist the Veteran with respect to that issue.

VA's duty to notify has been satisfied through a notice letter dated April 2006 to the Veteran, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating, of the Veteran's and VA's respective duties for obtaining evidence.  A July 2008 letter notified the Veteran of the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All outstanding VA and private treatment records identified by the Veteran have also been associated with the claims file.

Regarding the increased rating claim, the Veteran has been afforded multiple VA examinations to determine the severity of his service-connected disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As indicated in the discussion below, the examiners performed thorough physical evaluations of the Veteran.  Further, the examiners reviewed the Veteran's pertinent medical history and provided findings responsive to the applicable rating criteria.  Thus, the Board finds the examinations adequate to decide the increased rating issue.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that substantial compliance with the Board's remand directives has been achieved.  The Veteran was afforded an examination to determine the severity of his service-connected DVT.  Further, updated and outstanding treatment records were also obtained, including records from the Social Security Administration (SSA).  As such, the Board finds that substantial compliance with the Board's remand directives has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A.  Increased Rating

By way of history, the Veteran's bilateral DVT of the lower extremities was evaluated as 50 percent disabling under Diagnostic Code 7199-7116.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The use of the "99" diagnostic code reflects the disability is unlisted.  Id.

The Board observes that Diagnostic Code 7116 for intermittent claudication no longer exists within the current Rating Schedule (Part 4 of Chapter 38 of the Code of Federal Regulations).  The applicable rating criteria for diseases of the arteries and veins under 38 C.F.R. § 4.104 were amended effective January 12, 1998.  See 62 Fed. Reg. 65, 207 (Dec. 11, 1997) (codified at 38 C.F.R. pt. 4).  The criteria for intermittent claudication (Diagnostic Code 7116) were removed because it is a symptom of disease rather than a disease itself.  See 62 Fed. Reg. 65, 207, 65, 217 (Dec. 11, 1997).  The Veteran filed his current claim for an increased evaluation in April 2006 after the amendments to the criteria for rating diseases of the arteries and veins.  Therefore, Diagnostic Code 7116 is not applicable to the Veteran's current appeal.  The Board will thus evaluate the disability under other applicable diagnostic codes.  In this instance, the RO has considered the Veteran's service-connected disability under Diagnostic Code 7121 and Diagnostic Code 7115.

Under Diagnostic Code 7121, a 40 percent rating is assigned when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is assigned when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned when there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).

Under Diagnostic Code 7115, a 40 percent rating is warranted with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index (ABI) of 0.7 or less.  A 60 percent rating is warranted with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7115 (2015).

Under both diagnostic codes, each extremity is to be evaluated separately.  See id.

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2006.  There, the Veteran reported a number of episodes associated with his DVT.  Hyperpigmentation around the ankles was noted.  No significant varicose veins were seen.  The Veteran complained of swelling if he stands for more than three hours.  He also reported pain on standing.  Physical inspection showed chronic swelling and slight to no pitting edema.  The examiner stated that there appeared to be stasis hyperpigmentation.  There was no ulceration or open sores and no obvious deep vein thrombosis seen externally.  Both legs were swollen by about 10 percent bilaterally.  There was no evidence of gangrene and temperature was within normal limits.

At his March 2011 Board hearing, the Veteran testified regarding his DVT.  He explained that from the knee down, his legs constantly swell.  See Board Hearing Transcript (Tr.) at 6.  He also stated that his legs become discolored in that he has dark blotches.  Id at 7.  He also testified that his legs feel heavy.  Id.  The Veteran also noted that he experiences clotting and warmness regularly.  Id at 10. 

The Veteran was afforded a VA examination in March 2015.  There, the regular use of a cane was noted.  The examiner provided an addendum dated June 2015.  In the addendum, a coagulation problem and constant pain was noted.  A post-phlebitic syndrome was noted.  The Veteran experiences pain in both legs after prolonged walking and prolonged standing.  Additionally, persistent stasis pigmentation in both legs was noted.  In June 2015, further testing was conducted in conjunction with the examination.  Right ABI was recorded as 1.22 and left ABI was recorded as 1.10.  It was noted that the Veteran had normal ABIs and waveforms at rest.

VA treatment records from throughout the appeal period are associated with the claims file.  Frequent treatment for bilateral DVT of the lower extremities is shown.  Pertinent here, numerous records show bilateral edema.  Treatment records dated March 2006, February 2007, July 2008, August 2008, April 2009, and February 2015, among many others note edema in both lower extremities.  Additionally, numerous records show frequent ulcerations of the bilateral lower extremities.  Indeed, treatment records dated December 2005, March 2006, March 2011, among many others, evidence ulceration of the bilateral lower extremities.  However, treatment records do not show evidence of massive board-like edema with constant pain at rest.  Likewise, the records do not show evidence of ischemic limb pain at rest, deep ischemic ulcers or ABI of 0.4 or less.

Separate 60 percent ratings for each extremity are warranted under Diagnostic Code 7121.  Under that diagnostic code, a 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  First, there is evidence of persistent edema.  As noted above, numerous VA treatment records note edema occurring quite frequently.  Second, VA examination reports, as well as treatment records, note that the Veteran experiences stasis pigmentation of both lower extremities.  Third, there is evidence of persistent ulceration of both lower extremities.  As discussed above, many VA treatment records not the recurrence of ulcers or sores on the Veteran's bilateral lower extremities.

Separate ratings in excess of 60 percent are not warranted.  Under Diagnostic Code 7121, a higher rating requires massive board-like edema.  There is no evidence of any massive board-like edema in any of the treatment records associated with the claims file or in any of the VA examination reports.  Under Diagnostic Code 7115, rating in excess of 60 percent are warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less. There is no evidence of any ischemic limb pain at rest an either deep ischemic ulcers of ABIs of 0.4 or less.  

The record does not establish that the rating criteria are inadequate for rating the Veteran's bilateral DVT of the lower extremities.  Specifically, his symptoms of edema, ulceration and pigmentation are addressed by Diagnostic Code 7121.  In sum, the schedular criteria for post-phlebitic syndromes contemplate a wide variety of symptoms relating to that disability, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, a TDIU has been in effect since March 21, 2006, the date of the Veteran's claim for an increased rating.  Thus, as a TDIU has been in effect for the entirety of the period on appeal, the issue is moot and the Board will not further address it.

B.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Regarding the first element, the Veteran has been diagnosed with status post bilateral orchiectomies.  See May 2006 Examination Report.

In service, the Veteran experienced torsion of left testicle, which was treated by a pexy.  Following service, the Veteran experienced torsion of the right testicle in 2006.  Ultimately, following service, the Veteran underwent separate orchiectomies, which resulted in the removal of both testicles.  The precise history with regards to the Veteran's bilateral testicle problems was detailed by the May 2006 VA examiner.

With regard to nexus, the May 2006 VA examiner concluded that the Veteran's bilateral testicular orchiectomy was at least as likely as not related to service and at least as likely as not related to a protein C deficiency.  The examiner offered no rationales to support those opinions.

In January 2007, a VA urologist provided an opinion.  He stated that the defect that allows torsion is congenital and often bilateral.  He explained that the pexy performed in service was apparently not adequate and did not prevent further torsion.  He stated that "I can therefore reasonably believe that the death of his right testicle was from torsion, but was secondary to inadequate surgery when in service."  He further stated that "[t]he cause without speculation is an anatomic defect which should have been dealt with properly at the time of his previous torsion while in service.  When he had his operation in service full and permanent pexy (anchoring to prevent twisting) should have been done to the non torsed testicle."

In February 2007, the May 2006 VA examiner provided an additional opinion.  He stated that ". . .a [torsion] of the testicle tends to be congenital in nature."  Then, the examiner went on to explain how neither testicle removal was related to service because both happened following service.

The evidence is in at least relative equipoise as to whether the status post bilateral orchiectomies are etiologically related to service.  The evidence is clear that the Veteran experienced torsion of the left testicle in service and was provided a pexy to treat that torsion.  Following service, the Veteran experienced further episodes of torsion bilaterally.  This ultimately required the Veteran to undergo separate orchiectomies at different times.  The urologist that provided the January 2007 opinion unequivocally stated that the pexy performed in service was inadequate.  He explained that during service, a full and permanent pexy should have been performed on both testicles, even the non-torsed testicle.  Not only did the in-service pexy not prevent further torsion of the left testicle, had it been done in an adequate fashion, it could have prevented torsion of the right testicle, which would have obviated the need for any orchiectomies.  The May 2006 VA examiner did not quarrel with this assessment in his February 2007 addendum opinion.  Thus, the urologist has provided that the etiology of the Veteran's bilateral orchiectomies is related to service.  But for an inadequate pexy, the Veteran may not have required bilateral orchiectomies following service.  Thus, the Board concludes that the evidence is in at least equipoise that the Veteran's status post bilateral orchiectomies are related to service.

As a final matter, the Board notes that congenital defects are not subject to service connection.  38 C.F.R. § 3.303(c), 4.9.  While the evidence indicates that the torsions may have been caused by some congenital defect (although this is not entirely clear), there is no evidence that the disability for which service connection is being granted-status post bilateral orchiectomies-is congenital.

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for status post bilateral orchiectomies is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to separate 60 percent ratings, and no higher, for bilateral DVT of the lower extremities is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for status post bilateral orchiectomies is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


